Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 1 of 50 PageID #: 21334




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC., PAR              )
    STERILE PRODUCTS, LLC, and ENDO            )
    PAR INNOVATION COMPANY, LLC,               )
                                               )
                      Plaintiffs,              )   C.A. No. 18-823-CFC
                                               )
            v.                                 )
                                               )
    EAGLE PHARMACEUTICALS INC.,                )
                                               )
                      Defendant.               )
                                               )


       EXHIBITS 1-22 TO THE LETTER TO THE HONORABLE JENNIFER L. HALL
                       FROM BINDU A. PALAPURA, ESQUIRE


    OF COUNSEL:                                 David E. Moore (#3983)
                                                Bindu A. Palapura (#5370)
    Jay P. Lefkowitz, P.C.                      Stephanie E. O’Byrne (#4446)
    Jeanna M. Wacker                            POTTER ANDERSON & CORROON LLP
    Benjamin A. Lasky                           Hercules Plaza, 6th Floor
    Sam Kwon                                    1313 N. Market Street
    Christopher J. Citro                        Wilmington, DE 19801
    Ashley Cade                                 Tel: (302) 984-6000
    Matthew Lembo                               dmoore@potteranderson.com
    KIRKLAND & ELLIS LLP                        bpalapura@potteranderson.com
    601 Lexington Avenue                        sobyrne@potteranderson.com
    New York, NY 10022
    Tel: (212) 446-4800                         Attorneys for Defendant Eagle
                                                Pharmaceuticals Inc.
    Bryan S. Hales
    KIRKLAND & ELLIS LLP
    300 North LaSalle
    Chicago, IL 60654
    Tel: (312) 862-2000

    Dated: October 27, 2020
    6914232 / 45185
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 2 of 50 PageID #: 21335




                     EXHIBIT 1
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 3 of 50 PageID #: 21336
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 4 of 50 PageID #: 21337




                     EXHIBIT 2
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 5 of 50 PageID #: 21338
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 6 of 50 PageID #: 21339




                     EXHIBIT 3
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 7 of 50 PageID #: 21340
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 8 of 50 PageID #: 21341




                     EXHIBIT 4
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 9 of 50 PageID #: 21342
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 10 of 50 PageID #: 21343




                      EXHIBIT 5
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 11 of 50 PageID #: 21344
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 12 of 50 PageID #: 21345




                      EXHIBIT 6
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 13 of 50 PageID #: 21346
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 14 of 50 PageID #: 21347




                      EXHIBIT 7
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 15 of 50 PageID #: 21348
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 16 of 50 PageID #: 21349




                      EXHIBIT 8
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 17 of 50 PageID #: 21350
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 18 of 50 PageID #: 21351




                      EXHIBIT 9
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 19 of 50 PageID #: 21352
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 20 of 50 PageID #: 21353




                    EXHIBIT 10
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 21 of 50 PageID #: 21354
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 22 of 50 PageID #: 21355




                    EXHIBIT 11
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 23 of 50 PageID #: 21356
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 24 of 50 PageID #: 21357




                    EXHIBIT 12
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 25 of 50 PageID #: 21358
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 26 of 50 PageID #: 21359




                    EXHIBIT 13
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 27 of 50 PageID #: 21360
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 28 of 50 PageID #: 21361




                    EXHIBIT 14
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 29 of 50 PageID #: 21362
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 30 of 50 PageID #: 21363




                    EXHIBIT 15
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 31 of 50 PageID #: 21364
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 32 of 50 PageID #: 21365




                    EXHIBIT 16
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 33 of 50 PageID #: 21366
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 34 of 50 PageID #: 21367




                    EXHIBIT 17
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 35 of 50 PageID #: 21368
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 36 of 50 PageID #: 21369




                    EXHIBIT 18
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 37 of 50 PageID #: 21370
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 38 of 50 PageID #: 21371




                    EXHIBIT 19
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 39 of 50 PageID #: 21372
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 40 of 50 PageID #: 21373




                    EXHIBIT 20
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 41 of 50 PageID #: 21374
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 42 of 50 PageID #: 21375




                    EXHIBIT 21
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 43 of 50 PageID #: 21376


    From:                  Michael J. Farnan
    To:                    *bpalapura@potteranderson.com; Brian Farnan
    Cc:                    *dmoore@Potteranderson.com1
    Subject:               RE: [EXT] Activity in Case 1:18-cv-00823-CFC-JLH Par Pharmaceutical, Inc. et al v. Eagle Pharmaceuticals, Inc.
                           Order
    Date:                  Tuesday, October 20, 2020 5:13:17 PM
    Attachments:           Ltr to J. Hall re motion for discovery teleconference.DOCX


    Bindu,

           On the second bullet point, if Eagle wishes to raise this issue, Eagle can restore it as a
    request from Eagle rather than a joint request. Thank you

    Michael

    Michael J. Farnan
    Farnan LLP
    919 N. Market St.
    12th Floor
    Wilmington, DE 19801
    Direct Dial: 302-777-0338
    Fax: 302-777-0301

    From: Palapura, Bindu A. <bpalapura@potteranderson.com>
    Sent: Monday, October 19, 2020 5:03 PM
    To: Michael J. Farnan <mfarnan@farnanlaw.com>; Brian Farnan <bfarnan@farnanlaw.com>
    Cc: Moore, David E. <dmoore@potteranderson.com>
    Subject: FW: [EXT] Activity in Case 1:18-cv-00823-CFC-JLH Par Pharmaceutical, Inc. et al v. Eagle
    Pharmaceuticals, Inc. Order

    Michael/Brian: Attached is a letter pursuant to the order below. We’ve included our availability for
    a call next week. Note that there is a preference for after 3:30pm because one of our team
    members is overseas. However, we can be flexible if needed on the days listed.

    Please let us know what works best for your team. We would like to get this on file tomorrow.
    Thanks.




                      Bindu A. Palapura | Partner
                      Potter Anderson & Corroon LLP | 1313 N. Market Street, 6th Floor | Wilmington, DE 19801-6108
                      T 302.984.6092 | F 302.658.1192
                      bpalapura@potteranderson.com | potteranderson.com

    The information contained in this email message and any attachments is intended only for the addressee and is privileged, confidential,
    and may be protected from disclosure. Please be aware that any other use, printing, copying, disclosure or dissemination of this
    communication may be subject to legal restriction or sanction. If you think that you have received this email message in error, please do
    not read this message or any attached items. Please notify the sender immediately and delete the email and all attachments, including
    any copies. This email message and any attachments have been scanned for viruses and are believed to be free of any virus or other
    defect that might affect any computer system into which they are received and opened. However, it is the responsibility of the recipient to
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 44 of 50 PageID #: 21377


    ensure that the email and any attachments are virus-free, and no responsibility is accepted by Potter Anderson & Corroon LLP for any
    loss or damage arising in any way from their use.


    From: ded_nefreply@ded.uscourts.gov <ded_nefreply@ded.uscourts.gov>
    Sent: Thursday, October 15, 2020 3:44 PM
    To: ded_ecf@ded.uscourts.gov
    Subject: [EXT] Activity in Case 1:18-cv-00823-CFC-JLH Par Pharmaceutical, Inc. et al v. Eagle
    Pharmaceuticals, Inc. Order


    This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
    RESPOND to this e-mail because the mail box is unattended.
    ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
    permits attorneys of record and parties in a case (including pro se litigants) to receive one
    free electronic copy of all documents filed electronically, if receipt is required by law or
    directed by the filer. PACER access fees apply to all other users. To avoid later charges,
    download a copy of each document during this first viewing. However, if the referenced
    document is a transcript, the free copy and 30 page limit do not apply.

                                                          U.S. District Court

                                                         District of Delaware

    Notice of Electronic Filing

    The following transaction was entered on 10/15/2020 at 3:44 PM EDT and filed on 10/15/2020
    Case Name:           Par Pharmaceutical, Inc. et al v. Eagle Pharmaceuticals, Inc.
    Case Number:         1:18-cv-00823-CFC-JLH
    Filer:
    Document Number: 206(No document attached)

    Docket Text:
    ORAL ORDER: Having been advised that the parties are unable to resolve a
    discovery matter, they are directed to file a Motion for Teleconference to
    Resolve Discovery Dispute. The suggested text for this motion can be found in
    Judge Hall's portion of the Court's website, in the "Forms" tab, under the
    heading "Motion for Teleconference to Resolve Discovery/Protective Order
    Disputes." The dispute will thereafter be addressed in accordance with Judge
    Hall's discovery dispute procedures. ORDERED by Judge Jennifer L. Hall on
    10/15/2020. (ceg)


    1:18-cv-00823-CFC-JLH Notice has been electronically mailed to:

    David Ellis Moore dmoore@potteranderson.com, IPefilings@potteranderson.com,
    iplitigation@potteranderson.com
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 45 of 50 PageID #: 21378


    Brian E. Farnan     bfarnan@farnanlaw.com, tfarnan@farnanlaw.com

    Michael J. Farnan      mfarnan@farnanlaw.com, tfarnan@farnanlaw.com

    Bindu Ann George Palapura       bpalapura@potteranderson.com

    Blake B. Greene      blake.greene@dechert.com

    Benjamin A. Lasky       blasky@kirkland.com, alvaro.parrado@kirkland.com

    Martin J. Black     martin.black@dechert.com

    Stephanie E. O'Byrne      sobyrne@potteranderson.com

    Sharon K. Gagliardi      sharon.gagliardi@dechert.com, andrew.horner@dechert.com

    Sam Kwon      sam.kwon@kirkland.com, alvaro.parrado@kirkland.com

    Jay P. Lefkowitz     lefkowitz@kirkland.com

    Christopher J. Citro     christopher.citro@kirkland.com, alvaro.parrado@kirkland.com

    Jeanna M. Wacker        jeanna.wacker@kirkland.com, alvaro.parrado@kirkland.com

    Brian M. Goldberg       brian.goldberg@dechert.com

    Jonathan D.J. Loeb      jonathan.loeb@dechert.com

    Robert D. Rhoad        robert.rhoad@dechert.com, nancy.hildreth@dechert.com

    Ashley Cade       ashley.cade@kirkland.com

    1:18-cv-00823-CFC-JLH Filer will deliver document by other means to:

    Matt Lembo
    UNDELIVERABLE EMAIL 7/1/2020
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 46 of 50 PageID #: 21379




                    EXHIBIT 22
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 47 of 50 PageID #: 21380




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC., PAR                        )
    STERILE PRODUCTS, LLC, and ENDO                      )
    PAR INNOVATION COMPANY, LLC,                         )
                                                         )
                    Plaintiffs,                          )    C.A. No. 18-823-CFC
                                                         )
            v.                                           )
                                                         )
    EAGLE PHARMACEUTICALS INC.,                          )
                                                         )
                    Defendant.                           )

            EAGLE PHARMACEUTICALS INC.’S FIRST SET OF REQUESTS FOR
                PRODUCTION (NOS. 1-81) TO PAR PHARMACEUTICAL

           Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendant Eagle

   Pharmaceuticals Inc. (“Eagle” or “Defendant”), by and through its attorney, requests that Plaintiffs

   Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC

   (“Par” or “Plaintiffs”) produce the documents and things requested herein at the offices of Kirkland

   & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, or at such other location to

   which the parties mutually agree, and provide written responses to these requests within thirty (30)

   days of service of these requests.

                                              DEFINITIONS

           The terms listed below have the following meanings:

           1.      “Par,” “Plaintiffs,” “You,” or “Your” means Par Pharmaceutical, Inc., Par Sterile

   Products, LLC, and Endo Par Innovation Company, LLC collectively, and all present and former

   parents, subsidiaries, and affiliates thereof, all divisions, predecessors, successors, and assigns

   thereof, and all directors, officers, employees, agents, consultants, representatives, or persons

   acting or purporting to act on behalf of, or under the control of, any of the foregoing entities; and

   all other Persons, acting or purporting to act under Plaintiffs’ control or on Plaintiffs’ behalf, and/or
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 48 of 50 PageID #: 21381




   REQUEST NO. 32:

           All documents and things concerning any publication, patent, patent application, or prior
   art concerning vasopressin.

   REQUEST NO. 33:

         All documents and things on which Plaintiffs intend to rely to support any contention that
   any composition or formulation of vasopressin has unexpected or superior properties to any other
   compound, composition or formulation.

   REQUEST NO. 34:

           All documents sufficient to show the sales of Vasostrict® brand vasopressin in dollars and
   in units for each year in which it has been sold.

   REQUEST NO. 35:

          All documents and things concerning any comparison including, but not limited to,
   comparative tests or experiments, between any composition or formulation of vasopressin and any
   other compound, composition or formulation, including but not limited to any other composition
   or formulation of vasopressin.

   REQUEST NO. 36:

           All documents and things concerning any report, memorandum, meeting minutes, meeting
   summaries, or publications relating in any way to research leading to vasopressin or its formulation
   into a pharmaceutical dosage form.

   REQUEST NO. 37:

          All documents and things concerning the license, sale, or assignment of any rights to any
   vasopressin composition or formulation(s).

   REQUEST NO. 38:

           All documents and things concerning any license, transfer, or assignment of rights to any
   of the ’239 patent, the ’233 patent, the ’478 patent, the ’526 patent, the ’785 patent, and the ’209
   patent.

   REQUEST NO. 39:

          All documents sufficient to show the total amount spent on promotion and marketing of
   Vasostrict® in each year in which it has been sold.

   REQUEST NO. 40:

         All documents and things concerning any strategic plans, business plans, marketing plans,
   brand plans, competitive evaluations, market research, market analyses, advertising plans,


                                                   10
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 49 of 50 PageID #: 21382




   REQUEST NO. 62:

           All documents and things concerning the level of ordinary skill in the art for any claim of
   the Patents-in-Suit.

   REQUEST NO. 63:

           All documents, communications, and things, including, without limitation, laboratory
   notebooks, reports, memoranda, protocols, and data, concerning the subject matter of any
   declaration or affidavit submitted to the United States Patent & Trademark Office during
   prosecution of the Patents-in-Suit, any related patent or patent applications, any other Plaintiffs’
   patents relating to vasopressin, or their Foreign Counterparts, including but not limited to the
   materials, information, data, or documents considered during preparation of any such declaration
   or affidavit, any analysis undertaken during preparation of any such declaration or affidavit, the
   selection of any materials, information, data, or documents for submission with any such
   declaration or affidavit, the omission of any materials, information, data, or documents from any
   declaration or affidavit, the statements or content of any such declaration or affidavit, and the basis
   for the statements or content of any declaration or affidavit.

   REQUEST NO. 64:

           All documents, communications, and things regarding any vasopressin product marketed
   prior to the first FDA approval of NDA No. 204485.

   REQUEST NO. 65:

          All documents, communications, and things, including, without limitation, laboratory
   notebooks, reports, memoranda, protocols, and data, regarding any comparison between any
   vasopressin product marketed prior to the first FDA approval of NDA No. 204485 and any other
   vasopressin formulation, including, but not limited to, Vasostrict® and the subject matter of the
   Patents-in-Suit.

   REQUEST NO. 66:

          All documents, communications, and things, including, without limitation, laboratory
   notebooks, reports, memoranda, protocols, and data, regarding any stability testing of any
   vasopressin formulation, including, but not limited to, Vasostrict®, the subject matter of the
   Patents-in-Suit, and any vasopressin formulation marketed prior to the first FDA approval of NDA
   No. 204485.

   REQUEST NO. 67:

          All financial and sales projections for Vasostrict®.

   REQUEST NO. 68:

          All documents sufficient to show the net profit earned from the sale of Vasostrict®.



                                                     14
Case 1:18-cv-00823-CFC-JLH Document 225 Filed 12/01/20 Page 50 of 50 PageID #: 21383




                                              POTTER ANDERSON & CORROON LLP

    OF COUNSEL:                               By:   /s/ Jennifer Penberthy Buckley
                                                    David E. Moore (#3983)
    Jay P. Lefkowitz, P.C.                          Bindu A. Palapura (#5370)
    Jeanna M. Wacker                                Stephanie E. O’Byrne (#4446)
    Benjamin A. Lasky                               Jennifer Penberthy Buckley (#6264)
    Sam Kwon                                        Hercules Plaza, 6th Floor
    Christopher J. Citro                            1313 N. Market Street
    KIRKLAND & ELLIS LLP                            Wilmington, DE 19801
    601 Lexington Avenue                            Tel: (302) 984-6000
    New York, NY 10022                              dmoore@potteranderson.com
    Tel: (212) 446-4800                             bpalapura@potteranderson.com
                                                    sobyrne@potteranderson.com
                                                    jbuckley@potteranderson.com
    Dated: November 2, 2018
    5990659 / 45185                           Attorneys for Defendant Eagle
                                              Pharmaceuticals Inc.




                                         17
